Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Applicant’s response filed 4/5/2021 is acknowledged and has been entered. The amendments to claims 3, 12 and 15 have overcome the 35 U.S.C. 112b rejections of claims 3, 8, 15 and 19, and these rejections are withdrawn. The amendment to claim 12 however does not overcome the 35 U.S.C. 112d rejection and this rejection is maintained. See below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “The diffusor plate according to claim 1 adapted to be used in a reticle compartment.” However, the first diffusor plate claimed in claim 1 is used in a reticle compartment and is therefore inherently adapted for that use. Therefore, claim 12 fails to further limit claim 1.  Applicant may cancel the claim(s), 
Allowed Claims 
Claims 1-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Tanaka et al (JP 2002-170876A) disclose (Figs. 1, 11-13 and associated text) a reticle compartment defining an enclosed interior (12) adapted to store at least two reticles ([001] teaches the storing of a photomask and Fig. 1 shows a cassette 20 with multiple substrates) in a reticle storage portion comprising an inlet port (30), through which a purge gas can enter the enclosed interior and an outlet port (32) through which the purge gas can exit the enclosed interior, wherein the reticle compartment further comprises a first diffusor plate (40) arranged in the enclosed interior between the inlet port and the reticle storage portion wherein the first diffusor plate is provided with openings (38) through which the purge gas can flow.
Saga (US 6,044,874) teaches (Fig. 3) a reticle compartment with a first and second diffusor plate (31) arranged between the reticle storage portion and the outlet port.
Rider et al (US 2005/0056441) disclose [0053] a reticle compartment with walls made of stainless steel.
Halbmaier et al (US 2006/0266011) disclose (Figs. 1 and 2) a reticle pod, configured to store a reticle, with a filter structure (276, 278, 280, 282, 287, 288, 252) comprising layer (252) that appears to comprise perforations wherein the total opening area per unit 
The prior art fails to anticipate or render obvious, alone or in combination, that the openings in a first section of the first diffusor plate is provided with a larger individual opening area and/or providing a larger total opening area per unit area than openings in a second section of the first diffusor plate, wherein the total opening area per unit area varies from large to small in two orthogonal directions from the first section to the second section, in the combination required by the claims. 
The Examiner submits that one of ordinary skill in the art would have no motivation to modify the curved diffuser plate of JP 2002-170876A, the curvature of which conforms to the curvature of the stored reticles, with the apparent teachings of variation of perforation size in the filter of Halbmaier et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.